Citation Nr: 0924343	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  02-05 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1961 to December 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veteran's Claims (Court).  The case was initially before the 
Board on appeal from a January 2003 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2007 the 
Board issued a decision upholding (in pertinent part) the 
RO's denial of service connection for Parkinson's disease.  
The Veteran appealed that decision to the Court.  By an 
August 2008 Order, the Court endorsed a July 2008 Joint 
Motion for an Order Partially Vacating and Remanding the 
Board Decision (Joint Motion) by the parties, vacated the 
January 2007 Board decision with respect to this matter, and 
remanded the matter for action consistent with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Joint Motion endorsed by the Court's August 2008 
Order, it was agreed that remand was indicated in part for VA 
to obtain a medical opinion pursuant to 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (in disability compensation 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.).

Here, the Veteran maintains that his Parkinson's disease was 
caused by an in-service head injury.  A March 1961 service 
treatment record notes that sutures were removed from the 
Veteran's head; he had been hit in the head with a hand 
grenade four weeks earlier, with loss of consciousness.  
Thereafter, he complained of headaches all the time and 
slight blurred vision in the right eye.  A July 2002 VA 
neurologic examination report notes the Veteran's history of 
head injury.  After reviewing the Veteran's claims file, the 
VA examiner concluded that the Veteran's Parkinson's disease 
of two years was of an unknown etiology.  Thereafter, a 
November 2004 statement from a registered nurse in the 
neurology department at the Fayetteville VA Medical Center 
stated that "there are several new studies appearing in the 
literature that are showing that a single episode of head 
trauma is associated with an increased risk of Parkinson's 
disease....[The Veteran] does not have any family members 
with Parkinson's disease to indicate that his Parkinson's 
disease is a genetic or familial disorder."  Under the "low 
threshold" standard of McLendon, supra, an additional 
examination to determine if there is a nexus between 
Parkinson's disease and the Veteran's head injury in service 
is necessary.

Furthermore, the Veteran did not receive notice regarding 
disability ratings or the effective dates of awards (Dingess 
v. Nicholson, 19 Vet. App. 473 (2006)).  The RO will have the 
opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
Parkinson's disease, the RO should 
provide the Veteran notice regarding the 
rating of disability and effective dates 
of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  Thereafter, the RO should arrange for 
the Veteran to be examined by a VA 
neurologist with the appropriate 
expertise to determine whether the 
Veteran's Parkinson's disease is related 
to his head injury in service.  The 
Veteran's claims folder (to include this 
remand) must be reviewed by the examiner 
in conjunction with the examination.  
Based on review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion responding to the following:

Is it at least as likely as not (50 
percent or better probability) that the 
Veteran's Parkinson's disease was caused 
by his in-service head injury in 1961?

The examiner must explain the rationale 
for all opinions given.  The explanation 
of rationale should include discussion 
regarding the November 2004 statement 
from a registered nurse in the neurology 
department at the Fayetteville VA Medical 
Center (as noted above).

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

